DAUKSCH, Judge.
This case is before us to review by certio-rari orders compelling discovery. Because the orders in part require the corporate petitioner, through its officers, directors and attorney, to divulge certain matters within the attorney-client privilege we must grant certiorari. The portion of the corporate meeting where the respondent Burkett was excused was to .enable the corporate directors to seek legal advice from the attorney. We have examined in camera a transcript of that corporate meeting. The contents of that meeting may have been of interest to Burkett, and this lawsuit is evidence of his interest, but it is not his right to know what advice was sought and given at the meeting.
Those portions of the orders which require divulgence of corporate minutes or the giving of testimony regarding the subject portions of the August 10, 1979 meeting are quashed. By “subject portions” we mean that time period when respondent Burkett was excused.
Writ granted.
FRANK D. UPCHURCH, Jr., Judge, concurs.
SHARP, J., dissents with opinion.